                                                                               12/27/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION



 UNITED STATES OF AMERICA,                           CR 05-16-H-CCL
                     Plaintiff,

                                                           ORDER
        vs.


DANIEL C. CHUDY,


                     Defendant.




      IT IS HEREBY ORDERED that Defendant's 2019 Risk Assessment Panel

Report, cover letter, and recommendation shall be filed under seal. The Clerk

shall provide hard copies of the report, cover letter, and recommendation to

counsel for Defendant and the government.

      Done and dated this 27th day of December, 2019.
